 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe MartinBros.Container & Timber ProductsCorp.andInternationalWoodworkers of Amer-ica, AFL-CIO. Case 26-CA-2865May 10, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn January 30, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing inthe above-entitled proceeding was held before theduly designated Trial Examiner on November 27,1967, at Martin, Tennessee, on complaint of theGeneral Counsel against The Martin Bros. Con-tainer and Timber Products Corp., herein called theRespondent, or the Company. The issue presentediswhether the Respondent violated Section 8(a)(3)of the Act in the discharge of one employee. Briefswere filed after the close of the hearing by theGeneral Counsel and the Respondent.171 NLRB No. 46Upon the, entire record, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation engagedin the manufacture of wireboard shipping con-tainers, and maintains a plant at Martin,Tennessee.During the past 12 months it purchased andreceived at its Martin plant,the sole location in-volved in this proceeding,raw materials and sup-plies valued in excessof $50,000 directly frompoints located outside the State of Tennessee. Dur-ing the same period it sold and shipped productsfrom this plant valued in excessof $50,000 directlyto points located outside that State.Ifind that theRespondent is engaged in commerce within themeaning ofthe Actand that it will effectuate thepoliciesof the Actto exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkersofAmerica,AFL-CIO,herein calledthe Union, is a labor or-ganizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICEIt has always been a rule of conduct in this plantthat any employee who punches the timeclock cardof another workman is subject to disciplinarydischarge. This rule, among others, appears in writ-ing on a notice posted about the plant, with a copygiven every employee when first hired. On August21, 1967, employee Bob Courtney punched thetimecard of fellow worker Henry McDaniel, whilethe latter was parking his car, in which the two hadcome to work, on the lot outside the building.Courtney's card was on another clock rack at theother side of the plant. Two hours later the plantsuperintendent discharged him for the stated reasonthat he had violated the known rule.There is very little dispute as to the facts of thecase.Courtney knew he could be discharged forpunching someone else's card. There was a collec-tive-bargaining agreement in effect with the Union,he was its vice president, and he participated active-lyand regularly in grievance committee con-ferences with management. In these circumstanceshis assertion, at one point in his testimony, that hedid not know of the rule, serves little to enhance hisclaim of unfair treatment. And of course the Com-pany knew of his position in the Union.In his brief the General Counsel advances twotheories in support of the complaint allegation thatCourtney was not discharged because of the ruleviolation, but to rid the plant of a prounion em-ployee. The first is an argument resting upon as-serted disparate treatment between Courtney and MARTIN BROS.CONTAINER CORP.323another employee. A week earlier a foreman hadreason to suspect that Evans had punched his wife'scard, both of them also union members, and thenext day did no more than warn him of the dangerthat inhered in punching cards for other employees.It is argued that, because Evans was only warnedbut Courtney discharged, the "Respondent mustgive an adequate explanation for this disparity oftreatment."The second contention is that therecord evidence in its entirety shows such animusagainst the Union in the mind of management, al-beit none directed against Courtney personally, asto warrant an inference that the rule violation wasused as a pretext to cloak the illegal motivation ofweakening the Union throughout the plant. I thinkneither theory finds support in this record.Foreman Fred Martin testified that on August 11,as he watched the employees lined up after work topunch their cards-they sometimes fall over them-selves in the rush, he saw Mrs. Evans walk awayfrom the line and leave the plant with her husband.It looked to him that she had not punched her card.The next morning he told Evans "did he know itwas against the company rules to punch anotheremployee's timecard.Evans answered he did not,but"wouldn't' do it again."Martin'sdirecttestimony that he never mentioned this incident toPlantSuperintendent Skibinski until after thedischarge of Courtney became general talk in theplant is perfectly credible.When he did, Skibinskitold him he should have "written them up," mean-ing a written warning notice. Beyond this, there isno probative evidence that any other rank-and-fileemployee had ever punched the timecard ofanother, certainlynonethat the Company wasdefinitely aware of. Talk and rumor they may havebeen;indeed Foreman Robert Ziefle was posted atthe timeclock, on the morning Courtney made hismistake, for the very purpose of watching the em-ployees as they punched in. But this is far short ofrealproof of other offenses, and the generaltestimony by Government witnesses-employeesand Vern Ussery, the union regional representativewho does not work in the plant-that "others hadpunched too," "nonunionemployees involved,too," proved little. Aside from Ussery's mention ofa Mrs. Grissom, when these witnesses were asked togive names, they refused.'Itwas conceded the rule does not apply to super-visors,who are salaried and receive their full payregardless of hours, late arrival, or early departure.In contrast, an employee 1 minute late is docked 15minutes.Thus, the fact, also admitted, thatForeman Ziefle's wife, a production worker, on oc-casionpuncheshiscardwhen they arrivetogether-when he carries bundles, he said-can-not logically be a makeweight factor in thedisparate treatment theory of illegality urged by theGeneral Counsel.The two incidents-that of Evans and that ofCourtney-are not truly comparable, and if the twomen were in the end accorded different treatment,there could be rational explanation. Foreman Mar-tinwas not sure in the evening that Evans hadreallythepunched his wife's card; even when he spokeof itnext day it was more in the form of aquestion, than in terms of positive charge. Courtneywas brazen, even signaling the foreman to keep stillabout it when he realized he had been seen. TheGeneral Counsel makes much of the fact he was avery prominent unioneer, a great pusher of em-ployee rights against the Company in the day-to-day running of the plant, as witness his constant ap-pearances on their behalf at grievance meetings.Could it not be said that for this same reason therewas a greater duty upon him, more conversant withworking rules because of his representation activi-ties, to obey them in his personal comportment? Icannot find this is truly a case of disparate treat-ment between union and nonunion employees.After all, Evans was himself on checkoff.But even assuming, contrary to the fact, that theRespondent excused one employee and dischargeda union officer for like offense, there remains whatmay well be a fatal weakness in the theory of pre-sumptive guilt by the Respondent. The argument isthat when the misconduct of a plain union memberisoverlooked, and that of an officer punished, itfollows, absent any other persuasive explanationfurnished by the employer, that the reason for thediscipline was the second man's special status in theunion. The disparate treatment of itself does sup-port an inference that the reason for taking actionagainst the second offender was not the fact of therule infraction. This reasoning establishes a nega-tiveproposition.A finding of illegal motivation,however, requires an affirmative conclusion thatthe real reason was the man's superior standing in'Courtney testified that at the moment of discharge he told Skibinski"there had been others that had been punched," and that the superinten-dent replied "they've been punched in every morning and punched out of anight and not hereand drawed pay for it and never had come in theplant"Before actually discharging Courtney the superintendent advisedthe union president,Goodin,of his decision,as the practice required Ac-cording to Goodin he told Skibmski-this punching in and out, otherpeople's cards has been going on ever since I've been here,"and that theanswer was"Yeah,Iknow thatI've got to start on somebody . It'sgot to be stopped"Ussery added that,later in the day when union officersattempted to adjust the problem with management, he also told Skibinski"many of the other employees had been punching cards," and that Sktbm-ski answered he was aware of" these other people punching cards inHerby Nevil,also a union committeeman at the time, quoted Skibinski assaying he had never seen it, but "I know its been going on -Clemons Miller, the company general manager,testified he knew of noother particular case in which such a rule violation had occurred, althoughhe had "heard it mentioned about other ones " And Skibinski denied say-ing he knew of past offenses His testimony is that he told the union pre-sident instead "JohnIhave never seen or heard of anybody punchinganother man's card and if it's a common practicewe've even had onetime, Fred Martin watching to see if anybody would punch a card out afterwork time -However the foregoing testimony may indicate suspicion by manage-ment, I find it inadequate to prove that in fact there had been past offensesactually known by the company supervisors353-177 0 - 72 - 22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDthe union. But the only factual support for such apositive inference is the very fact the man was thevice president. If the punching of another em-ployee's card was not thereason for the discharge,what othercharacteristicthat distinguished Court-ney from others could furnish the possible clue tothe real motivation-his disposition,his religion, hissocialdesirability,hiswork performance? Thiswould not be the case of disparate treatment of aman engagedin otherwise lawfully prohibited unionactivity.Courtneywas doingnothing that con-cernedthe Union when he ran afoul of the not im-proper rule. In short,as a matterof logic, there isan essential element lackingfor the requisite find-ing that Skibinskiwas thinking of the Union whenhe discharged Courtney. In other words, theGeneral Counselisaskingfor a presumption, out-side the record, to supply one of the connectinglinksnecessaryto provea prima faciecase againstthe Respondent under this theory of the complaint.So much for disparate treatmentper se.Entirelyapart from the first theory-but obviously advancedas tangentialsubstitution for a logical weakness-the General Counsel offered evidence said to provetheRespondentwas opposed to the Uniongenerally. It is doubtful that general animus couldin any event overcome the conceded proof of Justcause for discharge in this case. The evidence fallsshort of proving the prime allegation of the com-plaint in any event.Employee James Danner was a union stewardand committeeman who attended all the grievanceconferences, which were many. Late in May, 3monthsbefore Courtney's discharge, he quarreledwith Skibinski while certain grievances were beingconsidered, one of which was Danner's personalcomplaint that a foreman had performed somework driving his forklift. Danner had also filed, inhis own behalf, three exactly similar grievances inFebruary and two the previous December. In addi-tion,he had also filed two other grievances for him-self, one on December 12 and one on January 19.In the heat of the discussion, Skibinski said tohim-according to Danner's testimony not effec-tively denied by the superintendent-"if I didn'tquit filing so many grievances he was going to makeit so hard on me I'd be glad to walk out the gate ...if I spilled one load, that would be all." ApparentlyDanner's job was to move lumber about the plantwith the forklift, and spilling lumber would haveshown ineptitude. Tempers were cooled whenUnion President Goodin then told Skibinski "to getoff Danner's back."The only further evidence of dislike for theUnion appears in the testimony of John Wynne,also a unionsteward. He related how on about Au-gust 1,another employee, James Kiezer, who wasnot a unionmember, quit in a huff 1 day duringworking hours because ForemanMartinhadpromised him a raise and promotion to foreman butwas too slow in delivering. When he saw Kiezerwalk off the job, Wynne said to Martin: "If I had ofdid James like he did me and walked out on you alllike that ... you would fire me, wouldn't you.... IfIwalked out, what would you have done if it wouldhave been me." Martin s answer, according toWynne was: "Yes, Preacher, I would have. I'dstoop three times to a nonunion man before I wouldonce to aunionemployee." In his testimony Martindid not address himself at all to this incident.Whatever can be said of the significance of thesetwo comments-one by Skibinski and one by Mar-tin-as indicative of animosityagainst theUnion assuch, they cannot serve to prove thatthe dischargeof Courtneywas an antiunion gesture by theRespondent. Whenever there isa suggestion of hid-den motivation, and particularincidents remotefrom the alleged pretextual dischargeare said tosupport a finding of illegal purpose, it is only fair toconsider also other seemingly unrelatedbut no lessrelevant facts. The Respondenthas been in con-tractual relations with the Union for 2 years andtheir affairs have always proceeded amicably. All ofthe many grievances filed have been settled to theUnion's satisfaction without necessity of further in-volvement.Courtney was not the first to bedischarged summarily and without prior warning. Itwas stipulated that four other employees weresimilarly terminated for various serious offenses.And the statement in the General Counsel's briefthat in Courtney's casethe Respondent departedfrom an established rule that writtenwarnings mustcome first in the case of serious offenses-he didnot define "serious"-has no substantial support inthe record. The only evidence on this question isthat of Plant Manager Miller, who said there is nouniform practice on rule violations, and that, whilethere are oral warnings, written warnings, and even3-day disciplinary layoffs, the disciplinary action tobe taken depends "... if we feel as though it's areal serious thing, of course-Imean,you've gotstealing or something like that there, something likethat where there is no warning, we just automati-cally discharge them." And when Skibinski decidedto release Courtney, he first advised the union pre-sident, because, as Goodin testified, the superinten-dent was "supposed to under the contract.'However theissue beviewed-under theper setheory of disparate treatment or as an alleged pre-text case-the evidence in its totality does not sup-port the essential allegation of the complaint withsubstantialproof. I shall therefore recommenddismissal with respect to Courtney's discharge.Idoubt it would be wise to be over critical ofthings said in the general give and take of grievanceconference discussions, really as aspect of the col-lective-bargaining process, where tempers are likelyto flare and the very release of tensions leads to in-dustrial peace. There therefore cannot be, or atleast there should not be, an unfair labor practicefinding based on Skibinski's outburst to Dannerback in May. As to Foreman Martin's statement to MARTIN BROS. CONTAINER CORP.325Wynne, that he would tend to favor nonunion em-recommend dismissal of the complaint in its en-ployees against union members, it borders closetirety.upon a violation of Section 8(a)(1) of the Act. Inthe circumstances of this case,however, it beingRECOMMENDATIONthe only incident upon which an unfair labor prac-tice finding could be predicated, no useful purposeIt is hereby recommended that the complaintwould be served by the finding, or by any cease-against The Martin Bros. Container and Timberand-desist order based upon it. I shall thereforeProducts Corp. be, and it hereby is, dismissed.